DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being 35 U.S.C. 103 as being unpatentable over Jose et al. (US Pub. No. 2016/0328344), hereinafter referred to as Jose, in view of Richard et al. (US Pub. No. 2013/0031288), hereinafter referred to as Richard.
Referring to claim 1, Jose discloses an information handling system (fig. 1-3), comprising: first and second devices (312/314/322/324; fig. 3) configured to communicate with first and second processors (360/362/364/366; fig. 3) of the information handling system; a connectivity switch (MRA Switch, fig. 1-3) connected between the first and second devices and the first and second processors, the connectivity switch configured to operate in one of a plurality of configurations (slot configuration map 114 (FIG. 1) can be updated by a user, on demand; [0047]), the plurality of configuration includes a first configuration, a second configuration, and a third configuration, wherein each of the configurations provides different connectivity between the first device, the second device, the first processor, and the second processor (NOTE: Fig. 4 depicts a use updatable configuration map in which 8 slots can be configured as MR/SR, a first, second, and third configuration are within the range of the available user configurations for providing different connectivity); and a baseboard management controller (management entity 106, fig. 1-3) to communicate with the connectivity switch (fig. 1-3, [0035-0036]), the baseboard management controller to: determine a setup of the first and second devices (MRA module 110 can further determine whether an adapter cluster having a first I/O adapter and a second/alternate adapter is SR-IOV aware; [0037]); and provide a connectivity indication signal to the connectivity switch based on the setup of the first and second devices, wherein the connectivity indication signal identifies one of the configurations for the connectivity switch (MRA module 110 retrieves and uses slot configuration map 114…the chassis PCIe slot location is configured (i.e., by assignment via slot configuration map 114), [0036]; MRA module 110 utilizes MRA switch 150 and VH (e.g., first virtual hierarchy 342) to connect compute node (e.g., fourth root blade 304) to device virtual functions at specific/assigned PCIe slot, [0049]).
While Jose teaches various configuration of the connectivity switch, Jose is silent regarding the widths of the communication links and internal connections, and therefore does not appear to explicitly disclose “different internal routing of connections in the connectivity switch for different the first device, the second device, the first processor, and the second processor” and “wherein each of the configurations provides a different link width for retrieves and uses slot configuration map; [0036]), Jose does not appear to explicitly disclose the prior storage of the “different link width and different internal routing of connections in the connectivity switch”.
However, in a similar endeavor of switch management, Richard teaches configuring a switch with switch images which provide different link width for communication among devices connected to the switch (2-link configuration…4-link configuration, [0032-0033]), additionally Richard teaches the switch images control a set of multiplexers to selectively route signals between system slots and peripheral slots ([0057]). Accordingly the dynamic control of the switch configuration, internal routing of connection, and link width as taught by Jose in view of Richard discloses the features of “different internal routing of connections in the connectivity switch for different the first device, the second device, the first processor, and the second processor” and “wherein each of the configurations provides a different link width for communication among the first device, the second device, the first processor, and the second processor.”  Furthermore, Richard teaches different link widths are defined in previously stored switch images and the subsequent loading of the configuration into the reconfigurable switch (see [0032] and [0048]), which demonstrates a teaching that “different link width and different internal routing of connections in the connectivity switch” are stored prior to the configuration being identified.

The suggestion/motivation for doing so would have been to flexibly accommodate current or changing requirements (Richard: [0032-0033]).
Therefore, it would have been obvious to combine Jose and Richard to obtain the invention as specified in the instant claim.

As to claim 2, Jose discloses a controller (108, fig. 1-3) to determine a device type of the first and second devices (MRA module 110 can further determine whether an adapter cluster having a first I/O adapter and a second/alternate adapter is SR-IOV aware; [0037]), and to store the device type in a configuration map of a computer memory (storage configuration map 114, fig. 1).

As to claim 3, Jose discloses the baseboard management controller is further configured to: receive the device type of the first and second devices from the controller, wherein the device type is part of the setup of the first and second devices; and create the connectivity indication signal based on the device type of the first and second devices (CMC 116 can initiate/generate one or more power-on…(MR-PCIM) 108 receives the power-on request(s) from CMC 116 and manages MRA PCIe switch 150 and an associated PCIe sub-system. MR-PCIM 108 and/or MRA module 110 retrieves and uses slot configuration map 114; [0036]).

As to claim 4, Jose discloses the first configuration of the connectivity switch provides only a single link between the first device and the first processor (link 348, fig. 3) and a single link between the second device and the second processor (link 350, fig. 3).

As to claim 5, Jose discloses the configuration of the connectivity switch provides a first link between the first device and the first processor (link 348, fig. 3), and a second link between the second device and the second processor (link 350, fig. 3).
Jose does not appear to explicitly disclose the second configuration provides a direct link between the first device and the second device.
However, Richard discloses providing a direct link between the first device and the second device (peer-to-peer communication; [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jose and Richard before him or her, to modify the PCIe system of Jose to include the peer-to-peer communication of Richard because the peer-to-peer communication would allow devices to communicate directly without the involvement of the host processors.
The suggestion/motivation for doing so would have been to reduce processing burdens and latency (Richard: [0034]).


As to claim 6, Jose discloses the third configuration (NOTE: Fig. 4 depicts a use updatable configuration map in which 8 slots can be configured as MR/SR, a first, second, and third configuration are within the range of the available user configurations for providing different connectivity); and a baseboard management controller (management entity 106, fig. 1-3)of the connectivity switch provides a first link between the first device and the second processor (link 348 between 312/314 and 360, fig. 3), a second link between the second device and the first processor (link 350 between 322/324 and 362, fig. 3), a third link between the first device and the first processor (link 346 between 312/314 and 362, fig. 3), and a fourth link between the second device and the second processor (NOTE: while fig. 3-4 do not depict the fourth link as claimed, Jose teaches MRA module 110 loads at least one adapter in the first adapter cluster, as a shared device that can be connected to respective compute nodes via VH1 to VHN, and MRA module 110 loads at least one adapter in the second adapter cluster as an unshared device that can be connected to a single, respective compute node via a respective VH0, see [0041-0042]; in teaching “at least one”, Jose suggests the possibility of a multiple embodiment, and the claimed fourth link embodiment is within the range of configurations anticipated by Jose).

As to claim 7, Jose discloses the first and second devices are peripheral component interconnect express devices (fig. 3, PCIe adapters).


However, Richard teaches field programmable gate array devices ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jose and Richard before him or her, to implement the devices of Jose as FPGAs as taught by Richard because FPGAs were common to the art at the effective filing date of the claimed invention, and the use of the claimed technology amounts to the simple substitution of one known element for another to obtain predictable results (MPEP 2143.I.B). 
The suggestion/motivation for doing so would have been one of ordinary skill in the art would know to use FPGAs in the hardware implementation because they are widely used, mass produced efficiently, and provide programmable logic blocks that can be programmed and reprogrammed to provide the desired functionality even after manufacturing. 

As to claim 9, Jose discloses the first and second devices are special needs application program interface peripheral component interconnect express devices (PCIe adapters are single root input/output virtualization (SR-IOV) aware and have specific functions, [0019]; make use of interfaces such as application programmable interfaces (APIs)…dynamically configure respective devices, [0047]).

Referring to claim 10, Jose discloses a method, comprising: determining, by a baseboard management controller (management entity 106, fig. 1-3) of an information handling system fig. 1-3), a setup of first and second devices (MRA module 110 can further determine whether an adapter cluster having a first I/O adapter and a second/alternate adapter is SR-IOV aware; [0037]) connected to the information handling system (312/314/322/324 of the HIS depicted in fig. 3); providing, by the baseboard management controller, a connectivity indication signal to a connectivity switch (MRA Switch, fig. 1-3) of the information handling system, wherein the connectivity indication signal is based on the setup of the first and second devices; and operating the connectivity switch in one of a plurality of configurations (slot configuration map 114 (FIG. 1) can be updated by a user, on demand; [0047]) based on the connectivity signal (MRA module 110 retrieves and uses slot configuration map 114…the chassis PCIe slot location is configured (i.e., by assignment via slot configuration map 114), [0036]; MRA module 110 utilizes MRA switch 150 and VH (e.g., first virtual hierarchy 342) to connect compute node (e.g., fourth root blade 304) to device virtual functions at specific/assigned PCIe slot, [0049]), the plurality of configuration includes a first configuration, a second configuration, and a third configuration (NOTE: Fig. 4 depicts a use updatable configuration map in which 8 slots can be configured as MR/SR, a first, second, and third configuration are within the range of the available user configurations for providing different connectivity), wherein each of the configurations provides different connectivity between the first device, the second device, a first processor (360/362/364/366; fig. 3)  of the information handling system, and a second processor (360/362/364/366; fig. 3) of the information handling system.
While Jose teaches various configuration of the connectivity switch, Jose is silent regarding the widths of the communication links and internal connections, and therefore does not appear to explicitly disclose “different internal routing of connections in the connectivity retrieves and uses slot configuration map; [0036]), Jose does not appear to explicitly disclose the prior storage of the “different link width and the different internal routing of connections in the connectivity switch”.
However, in a similar endeavor of switch management, Richard teaches configuring a switch with switch images which provide different link width for communication among devices connected to the switch (2-link configuration…4-link configuration, [0032-0033]), additionally Richard teaches the switch images control a set of multiplexers to selectively route signals between system slots and peripheral slots ([0057]). Accordingly the dynamic control of the switch configuration, internal routing of connection, and link width as taught by Jose in view of Richard discloses the features of “different internal routing of connections in the connectivity switch for different the first device, the second device, the first processor of the information handling system, and the second processor of the information handling system” and “wherein each of the configurations provides a different link width for communication among the first device, the second device, the first processor, and the second processor.”  Furthermore, Richard teaches different link widths are defined in previously stored switch images and the subsequent loading of the configuration into the reconfigurable switch (see [0032] and [0048]), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jose and Richard before him or her, to modify the PCIe system of Jose to include the link width control of Richard because the switch images would provide greater user control according to system application requirements.
The suggestion/motivation for doing so would have been to flexibly accommodate current or changing requirements (Richard: [0032-0033]).
Therefore, it would have been obvious to combine Jose and Richard to obtain the invention as specified in the instant claim.

Referring to claim 11, Jose discloses determining, by a controller (108, fig. 1-3), a device type of the first and second devices (MRA module 110 can further determine whether an adapter cluster having a first I/O adapter and a second/alternate adapter is SR-IOV aware; [0037]); and storing the device type in a configuration map of a computer memory (storage configuration map 114, fig. 1).

Referring to claim 12, Jose discloses receiving, by the baseboard management controller, the device type of the first and second devices from the controller, wherein the device type is part of the setup of the first and second devices; and creating the connectivity CMC 116 can initiate/generate one or more power-on…(MR-PCIM) 108 receives the power-on request(s) from CMC 116 and manages MRA PCIe switch 150 and an associated PCIe sub-system. MR-PCIM 108 and/or MRA module 110 retrieves and uses slot configuration map 114; [0036]).

As to claim 13, Jose discloses in response to the connectivity indication signal indicating the first configuration, operating the connectivity switch in the first configuration, wherein when the connectivity switch is in the first configuration devices (CMC 116 can initiate/generate one or more power-on…(MR-PCIM) 108 receives the power-on request(s) from CMC 116 and manages MRA PCIe switch 150 and an associated PCIe sub-system. MR-PCIM 108 and/or MRA module 110 retrieves and uses slot configuration map 114; [0036]), the method further comprises: providing only a single link between the first device and the first processor (link 348, fig. 3) and a single link between the second device and the second processor (link 350, fig. 3).

As to claim 14, Jose discloses in response to the connectivity indication signal indicating the second configuration, operating the connectivity switch in the first configuration, wherein when the connectivity switch is in the second configuration, the method further comprises:  providing a first link between the first device and the first processor (link 348, fig. 3), and providing a second link between the second device and the second processor (link 350, fig. 3).
Jose does not appear to explicitly disclose the second configuration provides a direct link between the first device and the second device.
peer-to-peer communication; [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jose and Richard before him or her, to modify the PCIe system of Jose to include the peer-to-peer communication of Richard because the peer-to-peer communication would allow devices to communicate directly without the involvement of the host processors.
The suggestion/motivation for doing so would have been to reduce processing burdens and latency (Richard: [0034]).
Therefore, it would have been obvious to combine Jose and Richard to obtain the invention as specified in the instant claim.

As to claim 15, Jose discloses in response to the connectivity indication signal indicating the third configuration, operating the connectivity switch in the third configuration, wherein when the connectivity switch is in the third configuration (NOTE: Fig. 4 depicts a use updatable configuration map in which 8 slots can be configured as MR/SR, a first, second, and third configuration are within the range of the available user configurations for providing different connectivity), the method further comprises: providing a first link between the first device and the second processor (link 348 between 312/314 and 360, fig. 3); providing a second link between the second device and the first processor (link 350 between 322/324 and 362, fig. 3); providing a third link between the first device and the first processor (link 346 between 312/314 and 362, fig. 3); and providing a fourth link between the second device and the second NOTE: while fig. 3-4 do not depict the fourth link as claimed, Jose teaches MRA module 110 loads at least one adapter in the first adapter cluster, as a shared device that can be connected to respective compute nodes via VH1 to VHN, and MRA module 110 loads at least one adapter in the second adapter cluster as an unshared device that can be connected to a single, respective compute node via a respective VH0, see [0041-0042]; in teaching “at least one”, Jose suggests the possibility of a multiple embodiment, and the claimed fourth link embodiment is within the range of configurations anticipated by Jose).

As to claim 16, Jose discloses the first and second devices are peripheral component interconnect express devices (fig. 3, PCIe adapters).

As to claim 17, while Jose teaches the first and second device, Jose does not appear to explicitly teach the connected devices are field programmable gate array devices.
However, Richard teaches field programmable gate array devices ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jose and Richard before him or her, to implement the devices of Jose as FPGAs as taught by Richard because FPGAs were common to the art at the effective filing date of the claimed invention, and the use of the claimed technology amounts to the simple substitution of one known element for another to obtain predictable results (MPEP 2143.I.B). 
The suggestion/motivation for doing so would have been one of ordinary skill in the art would know to use FPGAs in the hardware implementation because they are widely used, mass 

As to claim 18, Jose discloses the first and second devices are special needs application program interface peripheral component interconnect express devices (PCIe adapters are single root input/output virtualization (SR-IOV) aware and have specific functions, [0019]; make use of interfaces such as application programmable interfaces (APIs)…dynamically configure respective devices, [0047]).

Referring to claim 19, Jose discloses an information handling system (fig. 1-3), comprising: first and second processors (360/362/364/366; fig. 3); first and second devices (312/314/322/324; fig. 3) configured to communicate with first and second processors (fig. 3); a connectivity switch (MRA Switch, fig. 1-3) connected between the first and second devices and the first and second processors, the connectivity switch configured to operate in one of a plurality of configurations (slot configuration map 114 (FIG. 1) can be updated by a user, on demand; [0047]), the plurality of configuration includes a first configuration, a second configuration, and a third configuration, wherein each of the configurations provides different connectivity between the first device, the second device, the first processor, and the second processor (NOTE: Fig. 4 depicts a use updatable configuration map in which 8 slots can be configured as MR/SR, a first, second, and third configuration are within the range of the available user configurations for providing different connectivity); and a baseboard management controller (management entity 106, fig. 1-3); a controller (108, fig. 1-3) to MRA module 110 can further determine whether an adapter cluster having a first I/O adapter and a second/alternate adapter is SR-IOV aware; [0037]), and to store the setup in a configuration map (slot configuration map 114, fig. 1, fig. 4) within a computer memory; and a baseboard management controller (106, fig. 1-3) to communicate with the connectivity switch (fig. 1-3, [0035-0036]), the baseboard management controller to: access the setup of the first and second devices from the computer memory (CMC 116 can initiate/generate one or more power-on…(MR-PCIM) 108 receives the power-on request(s) from CMC 116 and manages MRA PCIe switch 150 and an associated PCIe sub-system. MR-PCIM 108 and/or MRA module 110 retrieves and uses slot configuration map 114; [0036]); and provide a connectivity indication signal to the connectivity switch based on the setup of the first and second devices, wherein the connectivity indication signal identifies one of the configurations for the connectivity switch (MRA module 110 utilizes MRA switch 150 and VH (e.g., first virtual hierarchy 342) to connect compute node (e.g., fourth root blade 304) to device virtual functions at specific/assigned PCIe slot, [0049]).
While Jose teaches various configuration of the connectivity switch, Jose is silent regarding the widths of the communication links and internal connections, and therefore does not appear to explicitly disclose “different internal routing of connections in the connectivity switch for different the first device, the second device, the first processor, and the second processor” and “wherein each of the configurations provides a different link width for communication among the first device, the second device, the first processor, and the second processor.” Additionally, while Jose teaches “the different connectivity for each of the configurations are stored prior to the configuration being identified based on the first and retrieves and uses slot configuration map; [0036]), Jose does not appear to explicitly disclose the prior storage of the “different link width and different internal routing of connections in the connectivity switch”.
However, in a similar endeavor of switch management, Richard teaches configuring a switch with switch images which provide different link width for communication among devices connected to the switch (2-link configuration…4-link configuration, [0032-0033]), additionally Richard teaches the switch images control a set of multiplexers to selectively route signals between system slots and peripheral slots ([0057]). Accordingly the dynamic control of the switch configuration, internal routing of connection, and link width as taught by Jose in view of Richard discloses the features of “different internal routing of connections in the connectivity switch for different the first device, the second device, the first processor, and the second processor” and “wherein each of the configurations provides a different link width for communication among the first device, the second device, the first processor, and the second processor.”  Furthermore, Richard teaches different link widths are defined in previously stored switch images and the subsequent loading of the configuration into the reconfigurable switch (see [0032] and [0048]), which demonstrates a teaching that “different link width and different internal routing of connections in the connectivity switch” are stored prior to the configuration being identified.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jose and Richard before him or her, to modify the PCIe system of Jose to include the link width control of Richard 
The suggestion/motivation for doing so would have been to flexibly accommodate current or changing requirements (Richard: [0032-0033]).
Therefore, it would have been obvious to combine Jose and Richard to obtain the invention as specified in the instant claim.

As to claim 20, Jose in view of Richard teaches the first configuration of the connectivity switch provides only a single link between the first device and the first processor and a single link between the second device and the second processor (see the above rejection of claim 4 above), wherein the second configuration of the connectivity switch provides a direct link between the first device and the second device, a first link between the first device and the first processor, and a second link between the second device and the second processor (see the above rejection of claim 5), and wherein the third configuration of the connectivity switch provides a first link between the first device and the second processor, a second link between the second device and the first processor, a third link between the first device and the first processor, and a fourth link between the second device and the second processor (see the above rejection of claim 6). The suggestion/motivation to combine remains as indicated in the above rejection of claim 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive.  Regarding the amendments to the independent claims, and with respect to the teaching of the prior art of Jose and Richard, the applicant asserts: “the proposed combination fails to disclose or suggest that each of the configurations provides different internal routing of connections in the connectivity switch for different connectivity between the first device, the second device, the first processor, and the second processor as now recited in claim 1.”
The Examiner respectfully disagrees. As indicated in the revised rejections above, Richard discloses switch images control a set of multiplexers to selectively route signals between system slots and peripheral slots, which teaches the “configurations provides different internal routing of connections in the connectivity switch.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184